UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               -X

King Zak Industries, Inc.,
                                                                 ORDER
                                 Plaintiff, 17 Civ. 449 (CS)(PED)

               -agamst-



Paramount Global Ltd., et al.,


                                 Defendants.



PAUL E. DAVISON, U.S.M.J.:


       Plaintiffs counsel is directed to promptly provide the Court with an update as to the

status of settlement negotiations.


Dated: December 6, 2019
       White Plains, New York

                                                    SO ORDERED




                                                    PauHTDavison, U.S.M.J.
